29 So. 3d 437 (2010)
STATE of Florida, DEPARTMENT OF REVENUE, o/b/o, Kim R. LAW, Appellants,
v.
Douglas J. BROWN, Appellee.
No. 1D09-3842.
District Court of Appeal of Florida, First District.
March 10, 2010.
Bill McCollum, Attorney General, and William H. Branch, Assistant Attorney General, Tallahassee, for Appellants.
Nancy Jones Gaglio, Panama City, for Appellee.
PER CURIAM.
Upon consideration of the appellant's responses to the Court's orders of October 20, 2009, and January 12, 2010, the Court has determined that the Order Granting Motion to Apply Credit is not a final appealable order. See Malu v. City of Gainesville, 872 So. 2d 445 (Fla. 1st DCA 2004) (holding that order granting motion for summary judgment and determining that "final judgment shall be entered" is insufficient to demonstrate an unequivocal completion of the lower tribunal's judicial labor). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
VAN NORTWICK, LEWIS, and ROWE, JJ., concur.